Citation Nr: 1720777	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  02-10 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable rating for left ear hearing loss. 

2. Entitlement to a separate compensable rating for headaches associated with service-connected cervical disc disease. 

3. Entitlement to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1982. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 1999 decision by the Department of Veterans Affairs (VA) Regional Office (RO) that assigned a noncompensable rating for left ear hearing loss. Additionally, a May 2002 rating decision granted service connection for cervical disc disease with headaches and assigned a 20 percent evaluation. A January 2015 rating decision denied TDIU.

In April 2006, October 2009, December 2011, January 2014 and September 2014, these claims were remanded for further development. 

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in August 2013. 

In December 2016, a supplemental statement the case (SSOC) was issued further denying the claims. 


FINDINGS OF FACT

1. At worst, the Veteran manifested level IV hearing in the left ear during the appeal period.

2. The competent and credible evidence shows that the headaches are manifested by headache pain due to neck pain that is not sensitive to light and sound, and that the headaches are prostrating but not prolonged and occur less than frequently.
3. The Veteran's service-connected disabilities are not of such severity as to preclude substantially gainful employment consistent with his education and occupational experience.

CONCLUSIONS OF LAW

1. The criteria for a compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.85, Diagnostic Code 6100 (2016).

2. The criteria for a separate compensable rating for headaches due to service-connected cervical disc disease have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.21, 4.124a, Diagnostic Code 8100 (2016).

3. The criteria for entitlement to a total disability rating based on individual unemployability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  All reasonable doubt regarding a degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation already has been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all of the evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

A.  Bilateral Hearing Loss

The Veteran's service-connected left ear hearing loss is currently rated as zero-percent disabling under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Evaluations of defective hearing range from zero to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100. 

Table VI in 38 C.F.R. § 4.85 is used to determine the numeric designation of hearing impairment based on the pure tone threshold average from the speech audiometry test and the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the pure tone decibel loss.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.

The ratings for disability compensation for hearing loss are determined by the mechanical, meaning nondiscretionary, application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In this instance, only one ear is service connected. Therefore, the non-service-connected ear will be assigned a designation of hearing impairment of I. 38 C.F.R. § 4.85 (f). 

On the authorized audiological evaluation in March 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
25
70
90
95

Speech audiometry revealed speech recognition ability of 80% in the left ear. The Veteran had an average of 59 in his left ear. 
Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of IV in the left ear. Because the right ear is not service connected, it gets a level of I. 

A comparison between these levels and 38 C.F.R. § 4.85, Table VI, yields a 0 percent evaluation, consistent with the currently assigned rating.

Therefore, the claim is denied. 

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate. Moreover, the rating criteria adequately addresses the Veteran's symptoms of left ear hearing loss.    

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's bilateral hearing loss does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for this condition. As to employment, the Veteran indicates he is still able to attend work and provides no supporting evidence of statements of excessive absences. Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

	B. Separate rating for headaches

The Veteran seeks a separate compensable rating for headaches related to his service-connected cervical disc disease. The Veteran testified that he gets headaches daily and it begins with pain in his neck. He did not report difficulties with light giving him headaches. He reported that he has a few discs in his neck that push the nerves and cause headaches. 

In March 2016 the Veteran had a VA examination. The Veteran reported that he has a progressive worsening of his headache condition since the 1970's and the headache begins with neck tightness and radiates to temporal areas. The headache is triggered by neck strain or stress. The examiner noted that there is no documentation in the service treatment records of a headache condition. The Veteran was found to have prostrating attacks but they were not prolonged and were less than frequent. The Veteran's headaches were characterized as "cervicogenic". In an addendum opinion in August 2016, the VA examiner noted that she was "unable to comment on the nature and severity of the cervicogenic headaches since October 1997-2011 without resorting to speculation due to lack of documentation in the records about the nature and severity of the condition."

Separate disabilities arising from a single disease entity are to be rated separately. See 38 C.F.R. § 4.25 (2016); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994). As noted above, pyramiding, which is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities. See 38 C.F.R. § 4.14 (2016). The Board has considered the Veteran's headaches disability under Diagnostic Code 8100 for migraine headaches. 

Under Diagnostic Code 8100, a 10 percent evaluation may be assigned for migraine with characteristic prostrating attacks averaging one in 2 months over the last several months. A 30 percent evaluation requires characteristic prostrating attacks occurring on an average once a month over the last several months. A 50 percent evaluation requires very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. 4.124a. Neither VA regulations nor the Court have defined "prostrating." 38 C.F.R. § 4.124a. For general medical purposes, "prostration" is defined as "extreme exhaustion or powerlessness." See Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).

The Board has carefully reviewed the evidence of record and finds that the competent and credible evidence does not support the assignment of a 10 percent rating for the headaches due to cervical disc disease. The competent and credible evidence shows that the headaches are manifested by headache pain due to neck pain that is not sensitive to light and sound, and that the headaches are prostrating but not prolonged and occur less than frequently. 

The Board considered both the Veteran's lay statements as well as the VA examiner's findings. The Board found that the Veteran's lay statements and the VA examiner's findings were consistent with one another. However, these findings do not show headaches of a severity that necessitate a compensable rating. Therefore, the claim is denied. 

II. TDIU

The Veteran has had a 70 percent rating for PTSD since April 17, 2013. The Veteran has had a 20 percent rating since October 8, 1997 for lumbar spine disorder and his cervical spine disorder, respectively.  The Veteran has had a 20 percent rating for radiculopathy of the right lower extremity since May 12, 2014. The Veteran has had a 10 percent rating for tinnitus since October 8, 1997 and a 10 percent rating for radiculopathy of the left lower extremity since February 23, 2011.  The Veteran had an overall rating of 80 percent from February 23, 2011 and an overall rating of 90 percent from April 17, 2013. 

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  

In this instance, the Veteran does have combined rating of 70 percent or more during the appeal period with one disability of more than 40 percent.  

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. § 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

The Veteran filed an application for TDIU and stated that he has been unemployed since December 2006 which is when he last worked full time as a sales assistant. The Veteran indicated that he has a high school education. 

In a February 2015 statement, the Veteran contended that the severity of his lumbar spine condition impacts his ability to maintain or obtain any gainful employment in any capacity. Moreover, he argued that his mental condition contributes to his inability to be employed. He indicated that he sees a physician or mental health provider 15 calendar days a month and would be a liability to any employer. He further contends that no private company or government agency would hire him due to his health care issues. 

A November 2014 VA examination indicated that the Veteran's peripheral nerve condition does not impact his ability to work. Additionally, a November 2014 VA examination indicated that the Veteran's lumbar spine condition affects his ability to work in that prolonged sitting does increase pain. Also, in November 2014, a VA examiner opined that the Veteran's PTSD only minimally impacts his ability to gain and maintain substantially gainful employment. Specifically, the Veteran would have difficulty working in any environment that could become crowded and he would need a flexible work place where he could leave for short periods of time to calm his nerves as necessary. 

In May 2015, the Veteran's mental health provider wrote a letter stating "it is my medical opinion that his mental health condition affects his ability to function". However, there were no specifics about what functions were affected. 

In March 2016, the VA examiner found that the Veteran's cervicogenic headaches did not preclude him from obtaining and maintaining a job where occasional absences would be tolerated. 

During the appeal period, no examiner or provider has indicated that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.    As the opinions in November 2014, May 2015 and March 2016 contain an explanation of the reasons for the conclusions based on an accurate review of the pertinent evidence, including an accounting of which activities would be restricted and which would not, they are entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).    

The Board also considered the Veteran's statements that he would not be able to find a job in the current economy given the requirement that he be provided with necessary time to calm his nerves. However, the issue before the Board is not whether the Veteran can find employment but whether he can perform the mental and physical acts needed to work. Based on the examiner's findings and the evidence of record, the Board finds that the Veteran is able to perform these acts with slight accommodations necessary. 

The Board also considered the statement of the Veteran's treating mental health provider. There, however, is not specificity to the limitations on the Veteran's ability to function and therefore this opinion is not given much probative weight. 

Based on the above, the Board finds that the weight of the evidence is against finding that the Veteran was unable to secure gainful employment during the appeal period. 

IV. Duties to Notify and Assist 


When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a December 2006 letter. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with VA examinations which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings relating to his ability to work. 

There was also substantial compliance with remand directives. These claims were last remanded for several reasons. First, to attempt to obtain audiological results from VA testing in November 2012. Secondly, to obtain new VA treatment records including a February 2013 audiogram. Thirdly, the Veteran was to be afforded a VA headaches examination to determine the nature and severity of his headaches. Finally, the issue of TDIU was adjudicated by the RO. 

In terms of the audiological results, the VA requested these identified records from the Miami VAMC and was told they do not exist. Secondly, updated treatment records were obtained. Finally, the Veteran was afforded a headache examination and his TDIU claim was adjudicated. 


ORDER

Entitlement to an initial compensable rating for left ear hearing loss is denied.  

Entitlement to a separate compensable rating for headaches associated with service-connected cervical disc disease is denied. 

Entitlement to individual unemployability (TDIU) is denied. 




______________________________________________
M. Tenner 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


